Title: Wednesday [18 October].
From: Adams, John
To: 


       Went to Boston.
       Bob Paine. I have ruined myself, by a too eager Pursuit of Wisdom. I have now neither Health enough for an active Life, nor Knowledge enough for a sedentary one.
       Quincy. We shall never make your great fellows.
       Thus Paine and Quincy both are verging to Despair.
       Paine. If I attempt a Composition, my Thoughts are slow and dull.
       Paine is discouraged, and Quincy has not Courage enough to harbour a Thought of acquiring a great Character. In short, none of them have a foundation that will support them. P. Chardon seemed to me in the directest Road to Superiority. Pains Face has lost its Bloom, and his Eye its Vivacity and fire. His Eye is weak, his Countenance pale and his Attention unsteady. And what is worse, he suffers this decline of Health to retard, almost to Stop his studies. And Q’s dastard soul is afraid to aim at great Acquisition.
       Paine (to me). You dont intend to be a Sage, I suppose.
       Oh! P. has not Penetration to reach the Bottom of my mind. He dont know me. Next time I will answer him, A Sage, no. Knowledge eno’ to keep out of fire and Water, is all that I aim at.
      